Citation Nr: 0721101	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the discontinuance of the total rating based upon 
individual unemployability (TDIU), effective September 1, 
2005 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO discontinued the TDIU, effective 
from September 1, 2005.  

In July 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

During the hearing, the veteran raised the claim of 
entitlement to an increased rating for his service-connected 
immune disorder, as well as an earlier effective date claim.  
Neither of these claims have been adjudicated by the RO, and 
as such, they are referred back to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Effective September 1, 2005, the veteran was service-
connected for HIV-related illness rated as 60 percent 
disabling and residuals of a lacerated right third finger 
rated as noncompensably disabling;  there is clear and 
convincing evidence that the veteran is actually employable.   


CONCLUSION OF LAW

The criteria for termination of TDIU, effective September 1, 
2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 4.16 (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in May 2003 and December 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Factual background

In this case, the issue on appeal is whether the 
discontinuance of a TDIU was proper.  The Board notes that in 
the initial July 1991 rating decision, the RO granted service 
connection for HIV-related disease and assigned a 10 percent 
rating, effective from August 29, 1990.  Thereafter, in a May 
1995 rating decision, the RO granted an increased rating of 
60 percent for the immune disorder, effective from March 19, 
1995.  

In September 1995, the RO received the veteran's TDIU claim.  
Records reflect that in March 1995 the veteran was 
hospitalized for 9-day period for generalized, skin eruptions 
on his arms, shoulders, back, and chest.  The rash was noted 
to be increasingly erythematous, violaceous, and painful and 
involved new areas that covered almost his entire body.  He 
was discharged with completely healed skin and was noted to 
be completely independent with activities of daily living and 
was prepared for outpatient care.  His prognosis was noted to 
be excellent.  The veteran was noted to be HIV positive and 
his discharge diagnoses included toxic epidermal necrolysis 
and thrush (fungal growth of the mouth and tongue).

Records from the dermatology and infectious diseases clinics 
dated in April 1995 reflect the veteran's ongoing skin 
problems and medication adjustments.  

Based on this information, the RO in its March 1996 rating 
decision denied a rating in excess of 60 percent for 
illnesses related to his immune disorder and a TDIU.  At the 
time of the rating decision, the evidence demonstrated that 
the veteran was employed.  

In support of the veteran's TDIU claim, in March 1996, the 
veteran submitted payroll records from the county school 
system where he was employed.  His last pay period was June 
10 through June 23, 1995, payable on July 7, 1995.  In a 
letter dated in April 1996 from the city government it was 
revealed that the veteran was employed by the city from May 
1, 1995 to August 5, 1995.  Based upon this evidence, the RO 
in an April 1996 rating decision granted a TDIU effective 
from August 5, 1995.  

In March 2000, the veteran notified VA that he was employed 
at the Pentagon.  He noted past employment at the White House 
as a non-paid intern, and then later, as a salaried Staff 
Assistant for the White House Liaison.  A Standard Form-50, 
Notification of Personnel Action, reflects that the veteran 
was employed and salaried at a General Schedule (GS)-11 level 
($42,724 annual) as a Staff Assistant for the White House 
Liaison, effective from February 2, 2000.  

In a letter dated in December 2003 from another public school 
system, the veteran was noted to be employed from August 29, 
2001 to the present.  His job title was "Full time 
contracted teacher" working 40-hours per week.    

In a May 2004 rating action, the RO notified the veteran of a 
proposed discontinuance of TDIU benefits.  In an accompanying 
notice letter dated in June 2004, the RO informed him of his 
appellate rights, which included his right to a personal 
hearing and to submit additional evidence.  The veteran 
requested a hearing and received an October 2004 notice 
letter regarding the scheduled November 2004 hearing.  He did 
not report to the November 2004 hearing, due to a schedule 
conflict, but instead requested another personal hearing.  

In May 2005, he received notice of a rescheduled hearing to 
be held in June 2005.  However, in a June 2005 report of 
contact, the veteran stated that he was unable to attend the 
rescheduled hearing.  He also indicated that he changed his 
address to Washington, DC and requested another hearing to be 
held at the Washington, DC VARO.  

In a June 2005 rating action, the RO discontinued TDIU 
benefits effective from September 1, 2005.  The RO found that 
based upon the veteran's statements of his employment with 
verifying evidence from his employers, he was gainfully 
employed for more than a 5-year period.  

The veteran appealed the June 2005 rating action and later 
testified at a Board hearing in July 2006.  Essentially, the 
veteran claimed that at the time of the discontinuance of the 
TDIU in September 2005, he was employed as a special 
education teacher and missed approximately 60 days of work.  
He reported that he received regular psychiatric and other 
medical treatment at Walter Reed for depression and 
pneumonia, which he claims was attributed to his service-
connected immune disorder.  He was hospitalized for two days 
at Walter Reed in February 2006 for pneumonia.  The veteran 
indicated that because of his missed days from work, he was 
to be placed in part-time status, earning greater than half 
of a full-time salary.  The veteran testified that though he 
worked as a teacher since August 2001 and earned an income of 
$58,000, he could only afford to get himself off the streets.  
He reported that since he could not afford his own residence, 
he lived with friends, relatives, or in homeless shelters.  

Restoration of TDIU

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  In addition, TDIU may be awarded on an extra-
schedular basis if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), but 
is still unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In this case, the RO granted a 60 percent evaluation for an 
immune disorder disability in a May 1995 rating decision, 
effective from March 19, 1995.  With a single rating of 60 
percent, the veteran meets the criteria for consideration 
under 38 C.F.R. § 4.16.

However, a total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340 (2006).

When reducing an award of TDIU, the provisions of 38 C.F.R. § 
3.105(e) are for application.  38 C.F.R. § 3.343(c)(1).  
However, in such a determination, actual employability must 
be established by clear and convincing evidence.  Id .  

The Board notes that the procedural requirements for notice 
of reduction or termination of a disability rating were met 
in this case.  See 38 C.F.R. § 3.105(e) (2006).  The 
provisions of 38 C.F.R. § 3.105(e) allows for the reduction 
in evaluation of a service-connected disability when 
warranted by the evidence but only after following certain 
procedural guidelines.  First, there must be a rating action 
proposing the reduction, and giving the veteran 60 days to 
submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
still warranted, a rating action will be taken to effectuate 
the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective 
date of the reduction will be the last day of the month in 
which a 60-day period from the date of notice to the veteran 
of the final action expires.  38 C.F.R. § 3.105(e), 
(i)(2)(i). 

As noted above, the veteran was notified of the RO's intent 
to discontinue the TDIU by letter dated on June 2004.  
Thereafter, he was afforded two opportunities to have a pre-
determination hearing, and given more than 60 days in which 
to present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2006).  Further, the reduction, which was made effective 
September 1, 2005, was done so no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2006).  As such, the RO complied with all of the 
requirements under 38 C.F.R. § 3.105(e).

Also, the Board finds that there is clear and convincing 
evidence that the veteran is actually employable.  38 C.F.R. 
§ 3.343(c)(1).  

In this regard, the veteran's TDIU rating was in effect for 8 
years at the time it was terminated, effective from September 
1, 2005.  The requirements for a reduction in the evaluation 
for disabilities in effect for five years or more are set 
forth at 38 C.F.R. § 3.344(a) and (b), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

The Board notes that there was no reduction in the 60 percent 
evaluation for the service-connected immune disorder 
disability.  During the period prior to the discontinuance of 
the TDIU, there was no pending increased rating claim for 
this disorder.  Further, he testified that missed 60 days of 
work for treatment for non-service connected pneumonia and 
depression.  

However, the most probative evidence that the discontinuance 
of the TDIU was proper is the veteran's verified employment 
history.  At the time his TDIU was discontinued in September 
2005, the veteran had been gainfully employed since February 
2000 by the federal government and since August 2001 by a 
local public school system.  His salaries were reported to be 
$42,742 and $58,000, respectively.  

The Board has considered the veteran's argument that though 
he earned a salary of $58,000 as a special education teacher, 
he could not afford his own residence and earned a 
subsistence living.  He stated that he missed several days 
from work and was reduced to working in a part-time capacity, 
earning more than half of his full-time salary.  Essentially, 
the veteran argued that though he was employed from 2000 to 
2005, he was marginally employed and only capable of a 
subsistence living.  Further, while the veteran alleges he 
missed 60 days of work prior to September 1, 2005, he has 
presented no documentation to support his contention.  

While marginal employment is not considered to be 
substantially gainful employment, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  (The Board notes that the 
Census Bureau's poverty threshold for 2005 for a family unit 
of one was $9,973.)  Marginal employment may also be held to 
exist, on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2006).

There is no indication from the evidence of record and the 
veteran does not argue that his jobs resulted in an annual 
income below poverty thresholds in 2005.  Even if the Board 
considers that he veteran is only employed on a part-time 
basis, his income well exceeds the poverty threshold.  Also, 
the veteran testified that he continues to be employed as a 
teacher with the same public school system that hired him in 
August 2001.  Because the Board finds clear and convincing 
evidence of actual gainful full time employment since at 
least February 2000, termination of the award of TDIU 
effective September 1, 2005 was warranted.   




ORDER

As the termination of TDIU effective September 1, 2005 was 
proper, the appeal is denied.      



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


